                Case 1:19-cv-09663-LTS-RWL Document 22
                                                    21 Filed 11/25/20 Page 1 of 2




                                                                                                  11/25/2020
                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                  MONALIZA SEEPERSAUD
Corporation Counsel                            100 CHURCH STREET                            Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                    Phone: 212-356-0839
                                                                                                       Fax: 212-788-8877
                                                                                           E-mail: mseepers@law.nyc.gov




                                                                    November 23, 2020


        By ECF
        Honorable Robert W. Lehrburger
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 1960
        New York, NY 10007

                      Re: O’Quinn v. Glinsky, et al.
                          Docket No. 19-CV-09663 (LTS) (RWL)

        Dear Judge Lehrburger:

                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced
        action. Defendants write to request that the Initial Pre-Trial Conference currently scheduled for
        December 3, 2020 be adjourned until after Defendants have responded to the Amended
        Complaint. Defendants’ time to respond to the Amended Complaint is currently set for
        December 14, 2020, see Memo Endorsement, ECF Dkt. No. 18. This is Defendants’ first request
        of an adjournment of the Initial Conference. Plaintiff consents to this adjournment.

                        Plaintiff was a sanitation worker employed by the New York City Department of
        Sanitation (“DSNY”). Plaintiff commenced this action pro se under 42 U.S.C. §§ 2000e, et seq.
        (“Title VII”); 42 U.S.C. § 1981; 42 U.S.C. §§ 12101 et seq. (“ADA”); N.Y. Exec. Law §§ 290,
        et seq. (“SHRL”); and N.Y. City Admin. Code §§ 8-101, et seq. (“CHRL”), specifically alleging
        that he was discriminated against by Defendants on the basis of his race, color, and disability.

                       Defendants request an adjournment of the Initial Pre-Trial Conference because
        they contemplate moving to dismiss the Amended Complaint, and are requesting that the Initial
        Pre-trial Conference be adjourned to some date after their December 14, 2020 response date.
        Some alternative dates when both parties are available are: December 30, 2020; January 7, 2021;
        January 14, 2021; and January 18, 2021.
      Case 1:19-cv-09663-LTS-RWL Document 22
                                          21 Filed 11/25/20 Page 2 of 2




            Thank you for your consideration in this matter.

                                                        Respectfully submitted,
                                                               /s/
                                                        Monaliza Seepersaud
                                                        Assistant Corporation Counsel




cc:   Carroll O’Quinn (By Email)
      Plaintiff Pro Se
      2506 Gilmore Street
      East Elmhurst, NY 11369
      (347) 693-2925
      mroquinn77@gmail.com



                           Denied; the conference will go forward
                           as scheduled telephonically, The parties
                           need not submit a case management
                           plan in advance.


                           11/25/2020



                          The Clerk's Office is directed to mail a
                          copy of this Order to Plaintiff pro se and
                          note service on the docket:

                          Carroll O'Quinn
                          2506 Gilmore Street
                          East Elmhurst, NY 11369




                                             2
